Citation Nr: 0304654	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  97-12 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from February 1971 to 
December 1973.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision of the 
RO.  In March 2000, the Board remanded the case for 
additional development.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran is shown as likely as not to have PTSD as a 
result of experiences during service in the Republic of 
Vietnam.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by PTSD is due to disease or injury 
which was incurred in his military service.  38 U.S.C.A. 
§§ 1110, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

The regulations concerning the adjudication of claims 
involving entitlement to service connection for PTSD changed 
during the course of this appeal.  In June 1999, revised 
regulations concerning PTSD were published in the Federal 
Register which reflected the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

The changes to 38 C.F.R. § 3.304(f) were made effective the 
date of the Cohen decision.  Service connection for PTSD 
requires (1) medical evidence establishing a diagnosis of the 
condition in accordance with the provisions of 38 C.F.R. 
§ 4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128 (1997).  

Where it is determined that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their 
occurrence and that no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions, or hardships of such service.  
38 U.S.C.A. § 1154(b).  

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  

The Board notes that there are numerous medical diagnoses by 
VA mental health care providers that the veteran currently 
suffers from PTSD (element 1).  Furthermore, the diagnoses of 
PTSD are based on stressors related to his service in the 
Republic of Vietnam as recounted by the veteran (element 3).  

The RO's decision to deny service connection for PTSD, was 
based entirely on its inability to verify the veteran's 
alleged stressors (element 2).  Thus, the Board's analysis 
will address the second element discussed in Cohen-that is, 
whether the in-service stressors actually occurred.  

In essence, the veteran has alleged having two separate 
stressors, both of which were cited by mental health 
professionals as causes of his PTSD.  One of the stressors, 
allegations of a personal assault, have not been 
corroborated.  

Indeed, the United States Army and Joint Services 
Environmental Support Group (redesignated as the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR)) 
noted that, unless an official report had been written, 
verification of that assault would be very difficult.  The 
veteran, however, stated that he never reported the incident.  

The other stressor, however, involved an alleged rocket 
attack that hit a cluster of buildings across the street from 
the veteran's base.  The veteran noted that, about the time 
of the Tet holiday in early February 1972, entire 
base/airfield was on alert for about a week expecting hostile 
action.  He described an incident wherein a rocket attack 
struck buildings right across the street from where his 
battalion watched outdoor movies.  He claimed that Vietnamese 
were killed.  

The reports from USASCRUR from the veteran's corps noted 
that, in 1972, "[t]he anticipated increase in enemy activity 
during the Tet holiday period did not materialize."  

In addition, it was noted that enemy activity had been at a 
very low level with no discernible pattern.  Furthermore, 
combat incidents were documented for January 12 and 17, 1972; 
although no such rocket incidents were documented in February 
1972.  

In Suozzi v. Brown, 10 Vet. App. 307, 311 (1997), the Court 
found that a radio log which showed that the veteran's 
company had come under attack was new and material evidence 
to warrant reopening a claim of service connection for PTSD, 
despite the fact that the radio log did not identify the 
veteran's participation.  Furthermore, the Court stressed 
that the evidence favorably corroborated the veteran's 
alleged in-service stressor.  Id.; see also Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  

The facts in Suozzi are not unlike those in this case.  The 
appellant has described witnessing an incident involving a 
rocket exploding in February 1972 causing either death or 
serious injury to several Vietnamese.  The evidence from 
USASCRUR indicated rocket attacks just weeks earlier.  

Further, although USASCRUR's evidence indicated less enemy 
activity than expected during the Tet holiday in 1972, it did 
not indicate that there was no enemy activity during that 
period.  

Although USASCRUR could not verify whether the appellant 
"witnessed" or was otherwise personally involved in any 
events surrounding this incident, the Court has expressly 
held that a veteran need not prove "every detail" of an 
alleged stressor.  Id. at 311.  

Requiring that his stressor be corroborated still further to 
the extent that the precise dates of a rocket attack match 
the official records also seems to run afoul of the Court's 
holding in Suozzi; thus, it appears that the appellant's 
account of a rocket attack has been corroborated by official 
service records.  

Accordingly, by reason of the above, the Board finds that the 
evidence in this case is in relative equipoise with respect 
to the veteran's claim of service connection for PTSD.  He 
has a DSM-IV diagnosis of PTSD, sufficient corroborating 
evidence that one of his alleged stressor incidents as likely 
as not occurred as he essentially described, and the medical 
evidence reflects a link between the current PTSD diagnosis 
and his Vietnam stressors-primarily the corroborated 
incident involving the rocket attack.  

In conclusion, by extending the benefit of the doubt to the 
veteran, the Board finds that service connection for PTSD is 
warranted.  



ORDER

Service connection for PTSD is granted.  


___________________________________
	Stephen L. Wilkins
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

